UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 Commission file number 001-15751 VANITY EVENTS HOLDING, INC. (Exact name of registrant as specified in its charter) Delaware 43-2114545 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) P.O. Box 670793 Flushing, N.Y. 11367 (Address of principal executive offices) (646) 214-5995 (Registrant’s telephone number, including area code) 43 West 33rd Street, Suite 600 New York, NY 10001 (Former name or address, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesR No£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £ NoR Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller Reporting Company R Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act) Yes £ NoR Number of shares of common stock outstanding as ofNovember 17, 2010was 64,239,807. 1 VANITY EVENTS HOLDING, INC. 2-Q TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements F - 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 6 Item 4. Controls and Procedures 6 PART II – OTHER INFORMATION Item 1. Legal Proceedings 8 Item 1A. Risk Factors 8 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3. Defaults Upon Senior Securities 8 Item 4. [Reserved] 8 Item 5. Other Information 8 Item 6. Exhibits 8 SIGNATURES 9 2 PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS INDEX TO FINANCIAL STATEMENTS Page Condensed Consolidated Balance Sheets as ofSeptember 30, 2010 (unaudited) and December 31, 2009 F - 2 Condensed Consolidated Statements of Operations for the three and nine months endedSeptember 30, 2010 and 2009 (unaudited) F - 3 Condensed Consolidated Statement of Stockholders’ (Deficit) Equityfor the period from January 1, 2008 through September 30, 2010 (unaudited) F - 5 Condensed Consolidated Statements of Cash Flows for the ninemonths September 30, 2010 and 2009 (unaudited)
